DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4,7-9 filed March 07, 2022 are the subject matter of this Office Action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: At the time of the invention, the claimed methodology was not anticipated in the prior art. In the specification, Applicant has shown that there is unpredictability in the field of administering MCT-1 inhibitors for treating angiogenesis related ocular disorders. In figures 1-8, Applicant has shown that the claimed MCT-1 inhibitors SR-13800 and alpha-CHC each reduce VEGF secretion, expression and neovascularization in retinal epithelial cells in a dose dependent manner, as well as in choroidal neovascularization animal models. However, in Figure 9b, Applicant has also shown that the art-recognized MCT-1 inhibitor ARC-155858 increases VEGF secretion in cells resulting in an increase in angiogenesis in a dose dependent manner, in comparison to the two compared MCT-1 inhibitors SR-13800 and alpha-CHC.  
In view of the data within the specification, a skilled artisan would not have readily predicted that substituting the MCT-1 inhibitors SR-13800 and alpha-CHC in the claimed regimen for alternative MCT-1 inhibitors would result in the treatment of an angiogenesis related ocular disease due to the unpredictability cited above and therefore, claims 1-4 and 7-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628